Title: From James Madison to Isaac Hite, 13 May 1803
From: Madison, James
To: Hite, Isaac


Dear Sir
Washington May 13. 1803
I have been thus long detained from the pleasure of my intended trip to Orange; and it is still somewhat uncertain when I shall be permitted to start. As it is possible that the posture of the business in my department may continue to make my presence here proper, untill I can receive a few lines from you, be so good as to tell me what will be the last day to which your stay in our neighbourhood can be delayed. I shall be glad to learn from you also what has been done towards an adjustment of our family affairs, and what is the prospect with regard to them. Any other circumstances within the sphere which interests me, which you can take the time & trouble to mention, will be acceptable.
War in Europe is still the topic, and with some the hope of the day. The accounts of its having commenced, are not true, but the event is looked for every moment, on very probable grounds. It is said that Mr. Monroe had arrived at Havre, before the latest information was recd. from France. In the Aurora it is stated that letters sent in the vessel wch. carried him, had been answered to correspondents in Philada. There is so bare a possibility, considering dates & circumstances, that his passage could have been so quick as to consist with the fact, that I discredit it.
The elections in the Eastern States have not fulfilled the wishes of the friends to the Administration; but they have been influenced by the greatest possible exertions & the most elaborate artifices of its opponents; & on the whole are very little discouraging. In N. York where a severe push was also made from the same side, the event has gone beyond our most sanguine calculations. In general the political horizon augurs favorably. Present us dutifully to my mother, & with due regards to all around you, be assured of the sincerest esteem & attacht. of Dr. Sir Yrs.
J. Madison
 

   
   RC (InHi). Addressed to Hite at Orange Court House, Virginia.



   
   The report was in the Philadelphia Aurora General Advertiser of 11 May 1803.


